Citation Nr: 0125269	
Decision Date: 10/25/01    Archive Date: 10/29/01

DOCKET NO.  00-20 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for Prinzmetal's angina.

2. Entitlement to service connection for seizure disorder.

3. Entitlement to service connection for depression and 
social phobia.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



REMAND

The veteran had active duty from August 6, 1968 to November 
7, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas. This case has been advanced on 
the docket because of administrative error that resulted in 
significant delay in docketing the appeal.  See 38 C.F.R. 
§ 20.900(c) (2001).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Recently, regulations have been 
promulgated to reflect the changes in the law.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.    Service medical records indicate 
the veteran had a history of head injury prior to entering 
service and was also treated for a head injury sustained 
during basic training in August 1968.  There is some evidence 
of psychiatric treatment during service.  Treatment records 
from the VAMC in Long Beach, California in December 1968 and 
January 1969 indicate treatment for a seizure of some type.  
VA outpatient treatment notes from 1991 through 2000 indicate 
treatment for depression, chest pain, and a history of 
seizures.  The evidence in the record is clear that the 
veteran has suffered from chest pain which has been noted to 
possibly be Prinzmetal's angina.  See, VA outpatient 
treatment note dated October 22, 1998.  Additionally, the VA 
treatment notes indicate a diagnosis of social phobia and at 
least one major depressive episode.  See, VA outpatient 
treatment note dated September 29, 1998.  Lastly, the veteran 
has indicated a history of seizures which is noted in the 
record and has provided lay statements indicating he suffers 
from seizures.

The Board notes, however, that none of the medical records or 
treatment notes have provided an opinion as to the most 
probable etiology of his Prinzmetal's angina, seizure 
disorder, and depression with social phobia, if such 
disabilities can in fact be definitively diagnosed.

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  

Therefore, after gathering any additional evidence that may 
be available, the RO is instructed to provide examinations to 
the veteran to determine the nature of his disabilities, if 
any, and the etiology of Prinzmetal's angina, seizures, or 
depression with social phobia, if any are diagnosed.  The 
examiners are specifically instructed to review all the 
medical records provided, including the service medical 
records, and all previous treatment records in order to 
assist in arriving at the opinions requested.

Accordingly, this case is REMANDED for the following:

1. The veteran should be requested to 
identify all recent sources of 
treatment received for Prinzmetal's 
angina, a seizure disorder, and 
depression with social phobia, 
including any treatment at a VA 
medical facility since May 2000, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies should then be requested.  
Efforts to obtain these records should 
also be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.  The RO is advised that 
efforts to obtain records should 
continue until they are obtained 
unless it is reasonably certain that 
such records do not exist or that 
further efforts to obtain those 
records would be futile (38 U.S.C.A. § 
5103A(b)(3)).

2. The RO should then arrange for the 
veteran to be accorded a VA 
psychiatric examination to determine 
the nature and etiology of any 
psychiatric disability that is 
present.  All necessary special 
studies or tests should be 
accomplished.  The examination report 
should reflect review of pertinent 
material in the claims folder, 
including service medical records and 
all available treatment records.  
Therefore, the veteran's claims folder 
including a copy of this remand order, 
should be made available to the 
psychiatrist for review in conjunction 
with the examination.  The examiner 
should utilize the Fourth edition of 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV), in arriving 
at diagnoses, enumerating the specific 
diagnostic criteria satisfied and the 
specific findings meeting the criteria 
for any disorder found.  The examiner 
must also indicate whether it is more 
likely, less likely or as likely as 
not that any such disorder is related 
to service either by way of incurrence 
or aggravation.  A complete rationale 
for any opinions expressed, positive 
or negative, must be provided.  The 
examiner should reconcile his or her 
opinion as to the nature and etiology 
of the veteran's psychiatric disorder 
with any other opinions offered in the 
record.

3. The RO should then arrange for the 
veteran to be accorded VA 
examination(s) to determine the nature 
and etiology of the veteran's 
Prinzmetal's angina, and seizure 
disorder, if any.  All necessary 
special studies or tests should be 
accomplished.  The examination 
report(s) should reflect review of 
pertinent material in the claims 
folder, including service medical 
records and all available treatment 
records.  Therefore, the veteran's 
claims folder, including a copy of 
this remand, should be made available 
to the examiner(s) for review in 
conjunction with the examinations.  
The examiner(s) must also indicate 
whether it is more likely, less likely 
or as likely as not that the veteran's 
Prinzmetal's angina and/or seizure 
disorder are related to service either 
by way of incurrence or aggravation.  
A complete rationale for any opinions 
expressed, positive or negative, must 
be provided.  

4. Following completion of the foregoing, 
the RO must review the claims file and 
ensure that all notification and 
development action required by VCAA is 
completed.  The RO should then 
readjudicate the veteran's claims 
based on all of the evidence of 
record.  If any benefit sought on 
appeal remains denied, the appellant 
and the appellant's accredited 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THIOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





